Exhibit 10.3

 

THIS CONSULTING AGREEMENT (“Agreement”) shall be effective as of the 1st day of
April 2017

 

BETWEEN:

 

WESTERN URANIUM CORPORATION, a corporation

incorporated under the laws of Ontario, having offices

at Suite 700, 10 King Street East, Toronto,

Ontario M5C 1C3 (hereinafter called “Western”)

 

OF THE FIRST PART

 

-and-

 

Baobab Asset Management LLC, 3 Greenwich Office Park,

Suite 102, Greenwich, CT 06831 (hereinafter called the
“Consultant”)

 

OF THE SECOND PART

 

WHEREAS, Western wishes to contract the consulting services of Baobab Asset
Management LLC to acquire the services of Russell Fryer; and

 

WHEREAS, Russell Fryer through Baobab Asset Management LLC is prepared to
provide the Services set out in Exhibit “A” attached hereto.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, the parties hereto agree as follows:

 

1.Management Services. The Consultant shall perform the services as detailed in
Exhibit “A” – Scope of Services (“Services”) which exhibit shall be deemed a
part hereof. Each change in the Services must be authorized in advance in
writing by George Glasier, Chief Executive Officer of Western (“CEO”).

 

2.Term of Agreement. The term of this agreement is for an initial three month
period from April 1, 2017 to June 30, 2017 (“Initial Term”) and may only be
extended on a month-to-month basis by George Glasier, CEO, upon seven (7)
calendar days’ notice prior to the last day of the term hereof and each last day
of any month to which this Agreement is extended.

 

3.Compensation. As full consideration for performance of the Services Western
will pay the Consultant according to Exhibit “B” – “Compensation for Services”
which shall be deemed a part hereof.

 



 

 

 

4.Invoicing and Payment. On a monthly basis, Consultant shall render an invoice,
whereby Compensation shall be payable monthly in arrears on the last day of the
month.

 

5.Compliance with Law and Corporate Policy. In the performance of the Services
hereunder, the Consultant shall comply with and observe all applicable laws,
regulations and orders of any proper authority having jurisdiction over the
Services together with all corporate policies of Western in effect from
time-to-time. This Agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario and of Canada applicable therein.

 

6.Performance of Duties. The Consultant agrees to perform duties as a consultant
efficiently, professionally and effectively during the term of this agreement.
Consultant shall report to and work toward achieve the goals and objectives set
forth by CEO.

 

7.Share Sale Restriction. Consultant agrees not to sell shares of Western
beginning on the date of this Agreement and throughout the term of the
Agreement, including any extension as elected by CEO, without the written
approval of CEO. After Western is adequately capitalized, as determined by CEO,
Consultant can petition in writing that the Share Sale Restriction be
temporarily waived. If Western, through its CEO, consents to a temporary waiver,
Western will provide written notice. Western agrees to cooperate to the extent
it is in the best interest of Western, with private shares for debt transactions
which would alleviate Consultant’s need for public share sales of Western.

 

8.Notices. Any notice required or permitted to be given hereunder shall be in
writing and shall be sufficiently given if hand delivered, emailed or, if mailed
by prepaid registered mail, addressed to the other party at the following
addresses, or to such other addresses as the parties may advise each other from
time-to-time in writing.

 

If to Western:

 

WESTERN URANIUM CORPORATION

10 King Street East, Suite 700

Toronto, Ontario M5C 1C3 Attn: President

Email: gglasier@western-uranium.com

 

If to the Consultant:

 

BAOBAB ASSET MANAGEMENT LLC

3 Greenwich Office Park, Suite 102

Greenwich, CT 06831 Attn: Russell Fryer

Email: rfryer@baobabllc.com

 



 2 

 

 

Any notice shall be deemed to have been received by the parties (a) if hand
delivered on the date of delivery, (b) if by email to the above designated email
addresses on the date sent or (c) if mailed by prepaid registered mail on the
fourth business day following the date of mailing.

 

11. Entire Agreement. This Agreement (together with the Exhibits attached
hereto) represents the entire understanding and agreement concerning the
Services. Each of the parties shall from time to time and, at all times, do all
further acts and execute and deliver all such further documents and assurances,
as may be reasonably required, in order to fully perform and carry out the terms
of this Agreement.

 

IN WITNESS WHEREOF the parties hereto have entered into this Agreement which
shall be effective as of the date first written above.

 



WESTERN URANIUM CORPORATION   BAOBAB ASSET MANAGEMENT LLC           /s/ George
E. Glasier   /s/ Russell S. Fryer           By: George Glasier   By: Russell
Fryer Title: President and Chief Executive Officer   Title: Chief Executive
Officer           April 24, 2017   April 21, 2017 Date   Date

 



 3 

 



 

EXHIBIT “A”

 

SERVICES

 

The Consultant will provide the following Services to Western:

 

●Support the CEO in the capital raising process as a primary function when
Western is engaging in a placement offering. Western is currently engaged in a
private placement and unless Consultant personally identifies and secures
US$500,000.00 before the end of the term of this Agreement, it is not the intent
to continue this Agreement beyond the Initial Term. Consultant is being engaged
primarily to raise capital for Western. All other services are secondary and
will be performed only after substantial efforts have been rendered with regards
to the capital raise.

 

●Analyze and identify within the uranium sector, strategic relationships meeting
the transactional specifications of CEO.

 

●Perform capital markets activities including liaising with potential
institutional and retail investors, buy-side, sell-side, the retail market,
media, and investor relations firms to increase WUC market visibility; meeting
and presenting Western’s investment thesis as requested by CEO.

 



 4 

 



 

EXHIBIT “B”

 

COMPENSATION

 

Western shall pay the following amounts to Baobab Asset Management LLC

 

Monthly

 

Compensation of Fifteen Thousand Dollars (USD $15,000.00) shall be payable
monthly on the 15th day of each month. Western agrees to reimburse Baobab for
all travel and accommodation expenses associated with providing the Services set
out in Exhibit “A” over the term of the Agreement. This shall not include any
rent reimbursement, but shall include reimbursement of Bloomberg LP
subscription. All travel/accommodation expenses in excess of One Hundred Dollars
($100.00) shall first be approved by CEO.

 

Change of Control Bonus

 

Consultant shall be paid a bonus where Consultant introduces the counterparty
(the “Introduced Counterparty”) and on or before April 1, 2018, Western
completes a merger or consolidation with the Introduced Counterparty whereby
immediately following the consummation of such merger or consolidation, in a
transaction or series of transactions, Western shareholders after such merger or
consolidation do not own fifty percent (50%) or more of the voting shares of
stock of the surviving successor company (“Change of Control”). Upon meeting the
aforementioned conditions, the Consultant shall be paid a Change of Control
bonus in an amount of $350,000, payable in a lump sum within thirty (30) days of
the date of the Change of Control. A list of each Introduced Counterparty (the
“List”) shall be given to the Western CEO at the beginning of this Agreement.
The List may be amended from time-to-time to add additional Introduced
Counterparties. Consultant will request the addition of proposed counterparties
to the List, and Western will promptly notify Consultant if Western has a prior
relationship with proposed counterparty or acknowledge acceptance as an
Introduced Counterparty in writing. Consultant acknowledges Western has been in
discussions with Uranium Energy Corporation, UR Energy Corporation, Energy Fuels
Inc. and Anfield Resources Corporation and any transaction concluded with these
companies is specifically excluded from this provision.

 

 

5



 

 